                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 SMITTY'S SUPPLY, INC.                                               CIVIL ACTION
 VERSUS                                                              NO: 16-13396 C/W 17-
                                                                     4711 C/W 17-17-7191
 LINDSAY MORGAN HEGNA                                                SECTION: "S" (3)


                                      ORDER AND REASONS

       IT IS HEREBY ORDERED that Smitty's Supply, Inc.'s ("Smitty's") Motion in Limine

to Strike Kelley and Hegna's New Claims of Recovery (Rec. Doc. 313) is GRANTED.

                                           BACKGROUND

       Smitty’s has filed the instant motion arguing that Kelly and Hegna (hereinafter,

sometimes collectively "plaintiffs"1) have impermissibly sought to expand the pleadings in this

case by arguments contained within their opposition motion to several of Smitty's motions.

Specifically, Smitty's contends that while in all of their complaints, amended complaints, and

counterclaims, plaintiffs have claimed to be owed 5% of Smitty's Phantom Stock Plan and Stock

Appreciation Rights Plan (collectively, the “Stock Plans”) in a memorandum filed on January 24,

2019, for the first time, they have added a claim that they are entitled to a 5% in the entire

Smitty's company and its affiliates.

       Smitty's further contends that the new theory of recovery is not trivial because since the

inception of this case, it has proceeded on the basis that plaintiffs' were seeking to recover


       1
           Plaintiffs' individual suits have been consolidated in the instant case.
amounts owed them under the Stock Plans, and that it would be prejudiced if it had to generate

an entirely new defense at this late date.

       In contrast, Kelly and Hegna argue that while not mentioning common stock in their

complaints and counterclaims, their deposition testimony and breach of contract claims put

Smitty's fairly on notice that they sought a 5% ownership interest in Smitty's under the notice

pleading standard codified in Federal Rule of Civil Procedure 8.

                                             DISCUSSION

       At the outset, the court notes that it has reviewed every complaint, amended complaint,

and counterclaim2 filed by Kelley and Hegna, and they have never pled they are entitled to or

were promised a 5% equity ownership in Smitty’s and its related companies. Rather, Kelley and

Hegna have always maintained that they were entitled to a 5% interest in the Stock Plans. As

reflected in the pleadings, the essence of Kelley and Hegna's breach of contract claims is that

Smitty's promised to adopt the Stock Plans and designate them as participants, and failed to do

so.

       For instance, Hegna alleged that "Pursuant to the oral emplyment contract with the

Defendants, Ms. Hegna had a vested interest in the Company's Phantom Stock Plan and SARs




       2
         On July 28, 2016, Hegna filed her original Complaint against Smitty’s. On September
28, 2017, Hegna filed a First Amended Answer, Affirmative Defenses and Counterclaim. On
April 16, 2018, Hegna filed a First Amended Answer, Affirmative Defenses, and First
Supplemental Counterclaim. On July 3, 2018, Hegna filed an Amended Answer, Affirmative
Defenses, and First Amended and Supplemental Counterclaim. On May 4, 2017, Kelley filed his
original Complaint against Smitty’s. On June 29, 2018, Kelley filed his First Amended
Complaint against Smitty’s.

                                                 2
Plan."3 And, "The Defendants' refusal to pay Ms. Hegna the value of her vested stock the

Company's Phantom Stock Plan and SARs Plan constitutes a breach of contract."4 Similarly,

Kelley's complaint alleges that "defendant breached its agreements to provide plaintiff with the

stock. . . ."5

         In their January 2019 opposition memorandum, for the first time, Kelly and Hegna made

specific allegations that they each claim 5% of the value of Smitty's and its affiliates. The

opposition memorandum in question6 includes the following statements:

                  As discussed more fully below, Hegna and Kelley claim that Smith, as a
         sole shareholder, promised each of them a 5% equity interest in Smitty’s and its
         affiliated companies as a form of incentive compensation. This promise was made
         before the stock plans were even drafted, and the plans were simply established as
         one possible method of fulfilling Smith’s promise. The promise could also be
         fulfilled through other means, such as cash bonuses or common stock.

                 However, Smith told Kelley and Hegna they could not participate in the
         annual incentive compensation plan because they would each be given a 5%
         equity interest in the companies as part of their compensation for continuing to
         work and grow the companies.

                 Kelley and Hegna continued working for Smitty’s for all of 2015 and part
         of 2016 with the understanding that they were participating in the stock plans that
         were set up to at least partially fulfill Smith’s promise to provide them with a 5%
         equity interests in the companies.

                   Hegna and Kelley were each promised a 5% equity interest in the


         3
             Hegna's Complaint, ¶ 24.
         4
             Id. at ¶ 27.
         5
        Kelley's Complaint, ¶ 11. "[T]he stock" refers to the future stock incentive plan, i.e., the
Stock Plans, which Kelley was actually charged with developing upon his hire.
         6
             Rec. Doc. 294.

                                                  3
       companies as a part of their compensation with Smitty’s.

              In short, Hegna and Kelley have plenty of evidence corroborating their
       contention that Smith promised each of them a 5% equity interest in the
       companies.

                                       APPLICABLE LAW

       Rule 8 of the Federal Rules of Civil Procedure requires that pleadings contain a short and

plain statement of the claim showing the pleader is entitled to relief. Fed R. Civ. P. 8(a)(2).

“Under the Federal Rules of Civil Procedure’s requirement of notice pleading, defendants in all

lawsuits must be given notice of the specific claims against them.” Anderson v. U.S. Dep’t of

House. & Urban Dev., 554 F.3d 525, 528 (5th Cir. 2008). While the claimant is not required to

plead specific facts, “the complaint must ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)).

       "[P]leadings cannot be expanded via an opposition memorandum." Beard v. Wolf, 2014

WL 3687236, at *2 (E.D. La. July 23, 2014); see also, Herster v. Bd. of Supervisors of Louisiana

State Univ., 221 F. Supp. 3d 791, 794 (M.D. La. 2016)(disallowing plaintiff's attempt to broaden

pleadings through argument in dispositive motions); Matherne v. Cytec Corp., 2002 WL 506816,

at *8 (E.D. La. Mar. 28, 2002)(arguments contained in memorandum in opposition to summary

judgment but not pled deemed an improper expansion of the pleadings).

                                            ANALYSIS

       The court finds that the pleadings in this matter do not put Smitty's on sufficient notice

that plaintiffs are seeking a total, between them, of 10% of the entire company and its affiliates.


                                                  4
Moreover, the court credits Smitty's assertions that had it been aware of that, it would have

crafted its defense differently. The record herein reflects that the vast majority of discovery and

motion practice by Smitty's was directed to adducing evidence concerning the existence or

adoption of the Stock Plans, and disposing of issues related to the Stock Plans. As well, it

retained experts to address questions regarding deferred compensation and ERISA plans.

Smitty's asserts, and the court has no reason to doubt, that had plaintiffs pled a claim for 5%

ownership interest in all of Smitty’s, Smitty’s would have conducted additional discovery and

prepared its defense differently. Had plaintiffs pled that the Stock Plans were only a funding

mechanism and nothing more, Smitty’s would have expanded its focus beyond the Stock Plans,

and would have filed a Rule 12(c) Motion or Motion for Summary Judgment against those

claims. However, since those claims were never pled, Smitty's did not have an opportunity to

challenge them.

       While the court is sensitive to plaintiffs' argument that it pled a breach of contract, and

the Stock Plans can be viewed as merely one potential measure of damages for that breach (so in

a sense no new cause of action has been added) it finds that in this specific case that the

difference between what was originally alleged (a claim for 5% interest in the Stock Plans) and

what is now claimed (5% interest in the entire company) is so substantial, both substantively and

financially, that to allow the expansion sought by Kelley and Hegna would severely prejudice

Smitty's. The court also finds that the deposition testimony relied upon by plaintiffs to support

their position does not serve as an amendment of their claims.

       Tolliver v. Naor, 2001 WL 1360435 (E.D. La. Nov. 5, 2001), presents an analogous case


                                                 5
in which the district judge granted a a motion in limine to strike the plaintiff’s new theory of

recovery. Tolliver was a products liability case, in which plaintiff had pled and pursued a design

defect theory, but shortly before trial argued a claim for mismanufacturing defects which were

not previously pled. While the newly argued mismanufacturing defect claims fell within the

scope of products liability claims, the court found that they were new theories that involved

different elements and implicated widely varying facts. The court granted the motion to strike

stating that "the Court finds that this theory comes too late, was never included in any expert

report, and is in violation of the Court's scheduling order." Id. at *4.

       The amendment deadline for pleadings in this case was July 9, 2018. "[W]hen a party

fails to follow the requirements of a pretrial order, the trial court has broad discretion to enforce

the order. . . ." Thunderhorse v. Lynaugh, 38 F.3d 570 (5th Cir. 1994)(citations omitted). In this

case, the court finds that plaintiffs' attempt to expand the pleadings via their opposition

memorandum over six months beyond the pleading deadline comes too late. Accordingly,

Smitty's Motion in Limine is GRANTED. However, Kelley and Hegna are not prohibited from

presenting to the jury their theory of breach of the contract in Smitty's failure to implement the

Stock Plans.

                                      7th day of March, 2019.
       New Orleans, Louisiana, this _____




                           ____________________________________
                                MARY ANN VIAL LEMMON
                            UNITED STATES DISTRICT JUDGE


                                                  6
7
